Citation Nr: 0403023	
Decision Date: 02/03/04    Archive Date: 02/11/04	

DOCKET NO.  03-04 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran had verified active service from November 1969 to 
August 1972, from November 1972 to November 1976, and from 
June 1986 to February 1990, with service in the Republic of 
Vietnam from May 11, 1970 to April 13, 1971.  Awards and 
commendations given the veteran include the Vietnam Campaign 
Medal with 60 Device and one overseas bar, the Vietnam 
Service Medal, the Army Commendation Medal, and the Bronze 
Star.  According to the veteran's DD Form 214, his military 
occupational specialty in the Republic of Vietnam was rough 
terrain forklift and loader (heavy equipment) operator.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2000 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  The VA will 
notify you if further action is required on your part.  


REMAND

The veteran in this case seeks service connection for post-
traumatic stress disorder.  In pertinent part, it is argued 
that, while in service in the Republic of Vietnam, the 
veteran was exposed to and/or participated in a number of 
stressful incidents which precipitated the development of 
post-traumatic stress disorder.  More specifically, it is 
contended that, while in service in Vietnam, a number of 
personnel with whom the veteran served were injured in 
various ambushes.  It is further contended that, while in 
service in Vietnam, the veteran's truck was severely damaged 
by a land mine.  Finally, it is contended that, during the 
veteran's period of service in the Republic of Vietnam, he 
was exposed to intermittent rocket and/or mortar fire, and 
participated in the identification of the remains of deceased 
American servicemen.  

As regards the veteran's claim, a review of the file would 
appear to indicate that he had essentially continuous active 
service from November 1969 to February 1990.  However, only 
the periods of service noted above have been verified.  To 
date, there remains a period of approximately eight years of 
active military service which has not been verified.  
Verification of such service is necessary prior to a final 
adjudication of the veteran's current claim.  

The Board further notes that, in May 2001, it was requested 
that the personnel file, that is, the "201" file covering 
the veteran's period of service from November 1969 to 
August 1972 in the United States Army, be furnished to the 
RO.  To date, that file has not been made a part of the 
veteran's claims folder.  Given the importance of such 
information to the veteran's claim for service connection for 
post-traumatic stress disorder, an additional attempt will be 
made to obtain that file prior to a final adjudication of the 
matter at hand.  

Regarding the veteran's claimed inservice stressors, the 
Board notes that, in correspondence of April 2002, the United 
States Armed Services Center for Research of Unit Records 
(USASCRUR) indicated that the information it had received 
regarding the veteran's stressors was insufficient to conduct 
meaningful research.  However, since the time of that 
correspondence, the veteran has on two separate occasions 
submitted specific and detailed information regarding his 
claimed inservice stressors.  Moreover, during the course of 
a hearing before the undersigned member of the Board in 
June 2003, the veteran offered further information regarding 
certain aspects of the aforementioned stressors.  Such 
information has not yet been submitted to USASCRUR for 
verification, an action  vital to a proper adjudication of 
the veteran's claim for service connection for post-traumatic 
stress disorder.  

The Board observes that, following a VA psychiatric 
examination in May 1998, the veteran received a diagnosis of 
"post-traumatic stress disorder related to Vietnam combat 
experience."  However, it does not appear that, at the time 
of that examination, the psychiatric examiner had access to 
the veteran's service medical records, or to his claims 
folder.  Moreover, the veteran had, on other occasions, 
received various other psychiatric diagnoses, including 
depression, anxiety, and a panic disorder.  Under such 
circumstances, there exists some question as to the exact 
nature and etiology of the veteran's current psychiatric 
disability.  This is particularly the case given the absence 
of any verification of the veteran's claimed inservice 
stressors, and the relationship, if any, between those 
stressors and the veteran's currently-diagnosed post-
traumatic stress disorder.  As noted above, certain critical 
elements of the diagnosis of post-traumatic stress disorder, 
most fundamentally, those concerning the existence of a 
stressor or stressors, appear to have been based solely on 
statements of history provided to a VA examiner by the 
veteran.  Significantly, the question of whether the veteran 
was exposed to a stressor in service is a factual 
determination, and VA adjudicators are not bound to accept 
such statements simply because treating medical providers 
have done so.  See Wood v. Derwinski, 1 Vet. App. 190 (1991); 
Wilson v. Derwinski, 2 Vet. App. 612 (1992).  

Finally, the Board notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  The VA has promulgated regulations to implement 
the provisions of this law.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and implementing 
regulations essentially provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate his 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Pursuant to the VCAA, 
the VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In light of the aforementioned, and the VCAA-imposed duty to 
notify and assist the veteran in the pursuit of his claim, 
the case is REMANDED to the RO for the following actions:  

1.  The RO should contact the appropriate 
service organization and/or records 
storage facility, in an attempt to verify 
that portion of the veteran's service 
which is at present unverified, in 
particular, the period of active service 
from November 1976 to June 1986.  
Following the completion of such action, 
the RO should attempt to obtain any and 
all records (including service medical 
records) associated with such service for 
inclusion in the veteran's claims folder.  
All attempts to verify the veteran's 
service, or to procure the associated 
records should be documented in the file.  
Should the RO fail to obtain service 
verification or the aforementioned 
records, a notation to that effect should 
be included in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.  

2.  The RO should additionally attempt to 
obtain a copy of the veteran's personnel 
(201) file covering his period of service 
from November 1969 to August 1972 in the 
United States Army.  That file, when 
obtained, should be made a part of the 
veteran's claims folder.  Once again, all 
attempts to procure the veteran's 
personnel file should be documented in 
the claims folder.  Should the RO fail to 
obtain a copy of the veteran's personnel 
file, a notation to that effect should be 
inserted in the file.  Once again, the 
veteran and his representative should be 
informed of any such problem.  

3.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to April 2002, the date of the 
most recent VA outpatient treatment 
records on file, should be obtained and 
incorporated in the claims folder.  The 
veteran should be requested to sign the 
necessary authorization for release of 
any private medical records to the VA.  
All attempts to procure such records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file, with the 
veteran and his representative informed 
of any such problem.  

4.  The RO should then once again review 
the veteran's file, and prepare a summary 
of his claimed stressors.  In doing so, 
the RO should give particular attention 
to the veteran's correspondence of 
August 2002 and February 2003 detailing 
various aspects of his claimed inservice 
stressors.  The attention of the RO is 
likewise drawn to the veteran's hearing 
testimony of June 2003, during the course 
of which he provided additional 
information (including dates, times, and 
places) regarding those stressors.  This 
summary, and all associated documents, 
should be sent to the United States Armed 
Services Center for Unit Records Research 
(USASCRUR), in order that they might 
provide any information which could 
corroborate the veteran's alleged 
stressors.  

5.  Following completion of the above, 
the RO should make a specific 
determination based upon the complete 
record with respect to whether the 
veteran was exposed to a stressor or 
stressors in service, and, if so, the 
nature of the specific stressor or 
stressors.  Should the RO determine that 
the record establishes the existence of a 
stressor or stressors, the RO should 
specify which stressor or stressors in 
service have been established by the 
record.  In reaching this determination, 
the RO should address any credibility 
questions raised by the evidence.  

6.  The RO should then arrange for the 
veteran to be examined by a VA 
psychiatrist who has not heretofore seen 
or examined him.  The RO should specify 
for the examiner the stressor or 
stressors which it has determined are 
established by the record.  The examiner 
must be instructed that only those events 
may be considered for the purpose of 
determining whether exposure to a 
stressor in service has resulted in 
current psychiatric symptoms, and whether 
the diagnostic criteria to support a 
diagnosis of post-traumatic stress 
disorder have been satisfied.  The 
examination report should reflect a 
review of pertinent material in the 
claims folder.  The examiner should 
integrate the previous psychiatric 
findings and diagnoses with current 
findings to obtain an accurate picture of 
the veteran's psychiatric status.  The 
examiner should, additionally, comment 
explicitly on whether there is a link 
between such a stressor or stressors and 
the current diagnosis of post-traumatic 
stress disorder.  The report of the 
examination should include a complete 
rationale for all opinions expressed, and 
the claims folder should be made 
available to the examiner prior to the 
examination.  

7.  The RO should then review the 
veteran's claims file, and ensure that 
all notification and development action 
required by the VCAA is complete.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5103, 5103A (2002) and in 38 C.F.R. 
§ 3.159 (2003) are fully complied with 
and satisfied.  Compliance requires that 
the veteran be notified via letter, of 
any information and any medical or lay 
evidence not previously provided to the 
Secretary which is necessary to 
substantiate the claim.  A general form 
letter prepared by the RO not 
specifically addressing the issue under 
consideration is not acceptable.  The RO 
must indicate which portion of that 
information and evidence, if any, is to 
be provided by the claimant, and which 
portion, if any, the Secretary will 
attempt to obtain on behalf of the 
claimant.  After the veteran and his 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) (see also 
Quartuccio, supra), they should be given 
the opportunity to respond.  

8.  The RO should then review the 
veteran's claim for service connection 
for post-traumatic stress disorder.  
Should the benefit sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in the VCAA or other legal 
precedent.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.  The purpose of this REMAND is to obtain additional 
development, and to comply with recently-enacted legislation 
and decisions of the United States Court of Appeals for the 
Federal Circuit.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


                       
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



